

116 S3306 IS: Making Investments in Curbing the Ruinous Output of Plastics Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3306IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Merkley (for himself, Mr. Graham, Ms. Collins, Mr. Sullivan, Mr. Coons, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a microplastics pilot program, and for other purposes.1.Short titleThis Act may be cited as the Making Investments in Curbing the Ruinous Output of Plastics Act of 2020 or the MICRO Plastics Act of 2020.2.Microplastics pilot program(a)EstablishmentThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a pilot program (referred to in this section as the pilot program) to test the efficacy and cost effectiveness of tools, technologies, and techniques—(1)to remove microplastics from the environment; and(2)to prevent the release of microplastics into the environment.(b)RequirementsIn carrying out the pilot program, the Administrator shall include the testing of—(1)natural infrastructure;(2)green infrastructure (as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362)); and(3)mechanical removal systems (such as pumps) and filtration technologies.(c)Eligible pilot program locationsIn carrying out the pilot program, the Administrator may carry out projects located in—(1)stormwater systems;(2)wastewater treatment facilities;(3)drinking water systems; and(4)ports, harbors, inland waterways, estuaries, and marine environments.(d)OutreachIn determining selection criteria and projects to carry out under the pilot program, the Administrator shall conduct outreach to—(1)the Interagency Marine Debris Coordinating Committee established under section 5(a) of the Marine Debris Act (33 U.S.C. 1954(a)); and(2)stakeholders and experts in the applicable field, as determined by the Administrator.(e)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the outreach conducted under subsection (d).(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.